DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 11/19/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 7/21/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1 and 10 have been amended. Claims 1, 3-5, 7-8, 10-17 and 19-22 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application JP2015-254410 and PCT/JP2016/088656 filed on 12/25/2015 and 12/26/2016, respectively under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 12/25/2015.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 10-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeitlin et al. US 8828376, published 9/9/2014 (hereinafter Zeitlin, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on 7/21/2021. A response to applicant’s traversal follows the reiterated rejection below.
Zeitlin discloses a method for treating stroke victims by administering placental cells and a secondary thrombolytic agent. Zeitlin discloses that this method may be useful in treating ischemic stroke involving an intracranial cerebral hemorrhage (column 12, lines 60-65) and ischemic stroke caused by myocardial infarction (column 13, lines 30-40). Zeitlin’s methods involve the use of a subpopulation of placental cells which are nonetheless “mesenchymal stem cell-like in characteristics” (Zeitlin, column 21, lines 30-35). Furthermore, Zeitlin discloses that the MSC placental cells can be used in combination with bone marrow-derived mesenchymal stem cells:
The isolated placental cell populations provided herein can be combined with one or more populations of non-stem cells or non-placental cells. For example, a population of isolated placental cells can be combined with blood (e.g., placental blood or umbilical cord blood), blood-derived stem cells ( e.g., stem cells derived from placental blood or umbilical cord blood), umbilical cord stem cells, populations of blood derived nucleated cells, bone marrow-derived mesenchymal cells, bone-derived stem cell populations, crude bone marrow, adult (somatic) stem cells, populations of stem cells contained within tissue, cultured stem cells, populations of fully-differentiated cells ( e.g., chondrocytes, fibroblasts, amniotic cells, osteoblasts, muscle cells, cardiac cells, etc.) and the like. (Zeitlin, column 48, lines 45-55)

after or during (column 17, lines 37-45) reperfusion therapy, thus anticipating claims 21 and 22. Zeitlin describes the use of MRI, positron emission tomography or similar imaging techniques to monitor intracranial administration and therapeutic effectiveness of the treatment, thus anticipating claims 19 and 20 (Zeitlin, 5.3 “Administration of Isolated Placental Cells”, Column 15). Zeitlin states that the therapeutic effectiveness and risk can vary according to the “age and/or size of the individual, and the approximate volume of the ischemic area. The approximate volume and location of the ischemic area can be estimated by serial magnetic resonance imaging images or CT scanning” (Zeitlin, section 5.3, column 15). Thus, Zeitlin describes active steps in which the subject’s risk for developing cerebral hemorrhaging is determined via quantitative methods including CT or MRI. Zeitlin performs further qualitative risk assessments including “somatosensory tests” and “foot-fault tests” between control and test groups to assess risk and treatment outcomes (Zeitlin, example 3). Accordingly, all claims are anticipated by Zeitlin. 

Response to Traversal
Applicant traverses the instant rejection by arguing that Zeitlin does not teach or suggest the purpose of the claimed method. Applicant states that the present claims reciting “in need” cannot be anticipated by prior art that does not show administration for the same intended purpose of the preamble. Applicant states that in the context of anticipation, the cited references must disclose the same method steps for the same purpose. 
This argument has been fully considered, but is not found persuasive. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, 
Applicant further argues that Zeitlin mentions bone marrow mesenchymal cells in a laundry list of different cells suggested to be combined with placental cells and does not teach what effect administering bone marrow mesenchymal cells will have in reducing cerebral hemorrhaging associated with reperfusion therapy for vessel occlusion. 
This argument has been fully considered, but is not found convincing. Zeitlin discloses the administration of MSC placental cell in combination with bone marrow-derived mesenchymal stem cells. The current claim limitations do not exclude the combined use of bone marrow derived MSCs and other stem cell types since the current claim language “comprises” the administration of bone marrow derived MSCs. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see MPEP 2123. Thus, although Zeitlin provides preferred embodiments using MSC placental cells, Zeitlin’s administration of MSC placental cells in combination with bone marrow-derived mesenchymal stem cells anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zeitlin (supra) as applied to claims 1, 3-5, 7-8, 10-17 and 19-22 above in further view of Tamai et al. US 2012/0251510 A1. 10/04/2012 (hereinafter Tamai, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on 7/21/2021. A response to applicant’s traversal follows the reiterated rejection below.
A description of claims 1, 3-5, 7-8, 10-17 and 19-22 can be found above. 
Tamai discloses the intravenous administration of HMGB-1 and its role in recruiting bone marrow-derived mesenchymal cells for treating brain infarction and myocardial infarction (Tamai, pg 25, column 2). Tamai defines bone marrow-derived mesenchymal cells in [0178] to [0182]. 
It would have been prima facie obvious to one of ordinary skill in the art to use the bone marrow-derived MSCs described by Tamai with the treatment methods outlined by Zeitlin. One skilled in the art could simply substitute the known bone marrow-derived MSCs described by Tamai with the treatment methods outlined by Zeitlin since both prior art sources are concerned with treating ischemic cerebrovascular disorders and myocardial infarction. Furthermore, Zeitlin presents evidence that placental cells are MSC like in character and gives specific reference to an embodiment wherein placental cells and bone derived MSCs are used in combination. A simple substitution in this context would yield predictable results since Zeitlin has presented evidence that these are compatible cellular therapies. Furthermore, it would have been obvious to one of ordinary skill in the art to recognize the marginal advantages of using a second therapeutic agent like a plasminogen activator taught by Zeitlin in combination with administering bone marrow-derived MSCs taught by Tamai and have a reasonable prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant rejection by arguing that Zeitlin does not disclose the same method steps for the same purpose with a reasonable expectation of success for achieving the intended purpose of the claimed methods. Applicant argues that Tamai does not provide the missing teaching of Zeitlin. Applicant points to the claimed combination of reperfusion therapy with MSC administration resulting in synergistic improvements of lesion volume (Fig 4, instant spec) and motor function (Fig 5, instant spec). 
Applicant is invited to review previous arguments why Zeitlin is in fact anticipatory and teaches the same purported purpose as claimed. Furthermore, one cannot show nonobviousness by attacking reference individually where the rejections are based on combinations of references, see MPEP 2145. Tamai discloses the intravenous administration of HMGB-1 and its role in recruiting bone marrow-derived mesenchymal cells for treating brain infarction and myocardial infarction (Tamai, pg 25, column 2). Tamai defines bone marrow-derived mesenchymal cells in [0178] to [0182]. Thus, it would have been obvious to one of ordinary skill in the art to use the bone marrow-derived MSCs described by Tamai with the treatment methods outlined by Zeitlin. One skilled in the art could simply substitute the known bone marrow-derived MSCs described by Tamai with the treatment methods outlined by Zeitlin since both prior art sources are concerned with treating ischemic cerebrovascular disorders and myocardial infarction. Furthermore, Zeitlin presents evidence that placental cells are MSC like in character and gives specific reference to an embodiment wherein placental cells and bone derived MSCs are used in combination. A prima facie obvious at the time the invention was filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633